747 N.W.2d 225 (2008)
Seth DOBBELAERE, II by his Next Friend, Steven DOBBELAERE, Plaintiff-Appellee,
v.
AUTO-OWNERS INSURANCE COMPANY, Defendant/Cross-Defendant-Appellee, and
Auto Club Insurance Association, Defendant/Cross-Plaintiff-Appellant.
Docket Nos. 134600, 134601. COA Nos. 270200, 270275.
Supreme Court of Michigan.
April 23, 2008.
On order of the Court, the application for leave to appeal the May 15, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.